Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 
Claims 1-2, 5-9, 12,14-15 and 18 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-11 and 13, directed to the species claims of different embodiments, previously withdrawn from consideration as a result of a restriction requirement, 10-11 and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/04/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


ALLOWABLE SUBJECT MATTER
 Claims 1-2,5-15 and 18 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding claims 1-2, 5-15 and 18, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach "wherein the flexible circuit film includes   cover layer configured to cover remaining portions of the other surface of the base film except the ground pad portion, wherein the ground pad portion includes at least one edge ground pad disposed in an edge portion of the other surface of the base film, wherein the conductive cover member is attached to the caver layer and the edge ground pad, and wherein a boundary between the edge ground pad and the cover layer is overlapped with the cutting portion.” in combination with the remaining limitations of the claim 1. 
  	Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/PETE T LEE/Primary Examiner, Art Unit 2848